Order, entered August 19, 1968, unanimously reversed, on the law, with costs to abide the event, and plaintiffs’ motion for summary judgment denied. In view of the factual statements in the affidavit of the defendant driver, there were triable issues of fact as to her negligence and, consequently, the granting of plantiffs’ motion for summary judgment may not be sustained. (See Mercado v. Figueroa, 25 A D 2d 726; Sonnino v. Glo-Pak Corp., 15 A D 2d 740; Hajder v. G. & G. Moderns, 13 A D 2d 651.) Concur— Stevens, P. J., Eager, Markewieh, Nunez and Tilzer, JJ.